Chief Judge Lippman (dissenting).
Because I believe the majority has disregarded the plain language of the exception to Retirement and Social Security Law article 22 contained in section 8 of the enacting legislation (L 2009, ch 504, part A) and incorrectly applied a bar to arbitration, I respectfully dissent.
Article 15 of the CBA between the City and the Union provides that the City shall pay the full cost of pension contributions to the New York State Police and Fire Retirement System (PFRS) for all members of the Union. Article 15 states, in relevant part,
“[m] embers shall be entitled, pursuant to existing State law . . . alternate optional retirement plans as follows: . . .
“[a] Twenty (20) year retirement plan as authorized by law with the City pay[ing] the complete cost of said pension plan . . . and . . .
“[a] Twenty-five (25) year retirement plan ... to be paid for in full by the City.”
Article 29 of the CBA sets forth that disputes between the parties are to be resolved through a multi-level grievance procedure, and unresolved grievances may be submitted for arbitration.
The majority errs in determining that the CBA was not “in effect” for purposes of article 22 of the Retirement and Social Security Law. Under the Triborough doctrine, it is improper for a public employer “to refuse to continue all the terms of an expired [employment] agreement until a new agreement is negotiated” (Civil Service Law § 209-a [1] [e]). Section 8 states that nothing in article 22 will prevent an employee from joining a special retirement plan pursuant to a CBA that is “in effect,” mirroring our Court’s language in Matter of Professional Staff Congress-City Univ. of N.Y. v New York State Pub. Empl. Relations Bd. (7 NY3d 458, 469 [2006]). This Court stated clearly in *660Matter of Professional Staff Congress that “all terms of a CBA remain in effect during collective bargaining of a successor agreement” (7 NY3d at 469 [emphasis added]). Consequently, when the Yonkers CBA expired in June 2009, the agreement between the City and the Union continued to be in effect until a new CBA was negotiated (see generally Association of Surrogates & Supreme Ct. Reporters Within City of N.Y. v State of New York, 79 NY2d 39, 45 [1992]).
It follows that the newly hired firefighters, who were employed under a CBA “in effect” within the meaning of well-known New York law, fall within the section 8 exception to the requirement of joining contributory retirement plans. Absent action by the legislature, the Court cannot ignore the provisions of the Triborough doctrine. The majority’s interpretation of the statute, in reality, does just that. Under section 8, employees covered by CBAs, which are “in effect” and offer noncontributory pension plans, have the option of participating in such plans. It was unnecessary for the legislature to invoke the Triborough doctrine explicitly in section 8, as the majority’s ruling suggests. The plain language of section 8 expresses the legislature’s intention, and the similarity between the wording in section 8 and Matter of Professional Staff Congress cannot be ascribed to mere coincidence.
Moreover, when the legislature revisited the pension contribution issue by creating tier 6 in March 2012, the drafters changed the statutory language and specified that the exception to the 3% contribution applied to “unexpired” CBAs (L 2012, ch 18, § 80). The legislature also stated in the tier 6 language that members who join PFRS after the effective date of the legislation are not authorized to participate in specified noncontributory retirement plans (id.). None of this language was included in article 22 of the Retirement and Social Security Law. The contrast between the tier 5 and tier 6 statutory language is compelling evidence that the two statutes must be interpreted differently.
The proviso in section 8, “that any such eligibility shall not apply upon termination of such agreement,” does not alter the analysis. Termination of a CBA is not the equivalent of expiration, and the legislature made clear with the tier 6 statutory language that they understood the term “expired” and its meaning. The “termination” language also does not render the “in effect” language meaningless, as they can and should be read together. The Governor’s 2009 Program Bill Memorandum, the *661only legislative history cited by the majority, in no way detracts from a harmonized view of these terms. It should be apparent, absent a strained interpretation inconsistent with the legislative language, that a terminated agreement under section 8 refers to an agreement that is superceded by a newly negotiated CBA. The majority’s interpretation incorrectly adds the term “unexpired” to the section 8 language and imposes the legislature’s newly created tier 6 rule on this earlier legislation.
While the controlling of governmental costs is a commendable aim, the majority’s interpretation of the statute is belied by the language of section 8, which must control. The stated concern that a union would refuse to reach agreement on a new CBA to allow its new membership to participate in noncontributory pension plans (under the Union’s interpretation of section 8) fails to accord with reality. This Court has previously explained in Matter of Professional Staff Congress that “[t]he concern that continuation of [a contract term] after expiration of a CBA will result in [the term being in effect] ‘in perpetuity’ is unfounded” because a party may propose that the term be amended to include a sunset clause or taken out during the course of future collective bargaining (7 NY3d at 469). Unmistakably, it is self-defeating for unions to forever defer negotiating new CBAs for the singular purpose of permitting its new members to participate in noncontributory pension plans.
Furthermore, in concluding that arbitration is barred by statute, the Court’s ruling fundamentally misconstrues the nature of the present dispute as one involving the negotiation of retirement benefits. The majority relies on Civil Service Law § 201 (4) and Retirement and Social Security Law § 470 for the proposition that arbitration is prohibited. Civil Service Law § 201 (4) states “benefits provided by or to be provided by a public retirement system” are not to be “negotiated pursuant to this article, and any benefits so negotiated shall be void.” Retirement and Social Security Law § 470 likewise conveys that “[c]hanges negotiated between any public employer and public employee . . . with respect to any benefit provided by or to be provided by a public retirement system . . . shall be prohibited.”
Here, the Union is seeking arbitration to interpret an existing CBA provision, not to negotiate the terms of retirement benefits. This Court concluded in Matter of City of Johnstown (Johnstown Police Benevolent Assn.) (99 NY2d 273, 279 [2002]) that a dispute over the computation of certain retirement benefits in an existing CBA was not a “negotiation of a provision of a CBA *662. . . , but the interpretation of a CBA provision.” The inclusion of the special noncontributory pension plans in article 15 of the CBA was negotiated in 2002, and there was no prohibition against negotiating over whether to provide those plans at the time (see Retirement and Social Security Law §§ 384-d, 384-e). The Union is simply asking for the Court to require the City to adhere to the terms of the CBA. Enforcing the agreement’s arbitration clause would not return the parties to the negotiation table. Today’s ruling circumvents the arbitration process and is contrary to this Court’s precedent which “has overwhelmingly rejected contentions by public employers that particular issues fall outside the scope of permissible grievance arbitration” (Matter of Board of Educ. of Watertown City School Dist. [Watertown Educ. Assn.], 93 NY2d 132, 138-139 [1999]).*
Accordingly, because I believe the City and the Union should proceed to arbitration, I dissent and would reverse the order of the Appellate Division.
Judges Graffeo, Read and Smith concur with Judge Pigott; Chief Judge Lippman dissents and votes to reverse in an opinion in which Judge Rivera concurs.
Order affirmed, with costs.

 The Union’s argument that preventing arbitration would be unconstitutional impairment of contract need not be reached under this analysis.